Citation Nr: 1448985	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  11-18 541A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include a dysthymic disorder, a mood disorder not otherwise specified (NOS), a generalized anxiety disorder, and a mixed adjustment disorder, including as secondary to service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), currently evaluated as 70 percent disabling.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran, his parents, and his sister

ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1993 to January 1996. 

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions dated in December 2008 and November 2009, which were issued by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Columbia, South Carolina, and St. Petersburg, Florida, respectively.  While the Veteran's claims file was temporarily brokered to each of those ROs for adjudication, jurisdiction of his case has since been transferred to the RO in Atlanta, Georgia.

In November 2012, the Veteran testified at a hearing before the undersigned.  Also present at the hearing were the Veteran's parents, who testified on his behalf, and his sister, who did not testify.  A transcript of the hearing is of record.  

When this case was previously before the Board in June 2013, the Board concluded that the Veteran's acquired psychiatric disorder claim encompassed claims of entitlement to service connection for PTSD, and entitlement to service connection for an acquired psychiatric disorder other than PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Given the specific legal requirements for establishing entitlement to service connection for PTSD under 38 C.F.R. § 3.304(f), the Board bifurcated the Veteran's acquired psychiatric disorder claim into two separate issues; namely (1) entitlement to service connection for PTSD, and (2) entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include a dysthymic disorder, a mood disorder NOS, a generalized anxiety disorder, and a mixed adjustment disorder, including as secondary to now service-connected PTSD, as reflected on the title page.  See Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) (stating that "bifurcation of a claim generally is within the Secretary's discretion").  Additionally, in the June 2013 decision, the Board granted entitlement to service connection for PTSD, and remanded the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD for further development.  This development has been completed, and the issue of service connection for an acquired psychiatric disorder other than PTSD is now ready for appellate review.

As a preliminary matter, the Board notes that the Veteran was previously represented by a private attorney.  See December 15, 2011, VA Form 21-22a, Appointment of Individual as Claimant's Representative.  In this regard, the Board notes that on November 15, 2012 (i.e., after the appeal was certified to the Board), the attorney submitted a letter indicating that he was withdrawing his representation in the Veteran's case.  See November 15, 2012 Letter Withdrawing Power of Attorney.  Significantly, at his November 26, 2012 Board hearing, the Veteran indicated that he wished to remove the private attorney as his representative and signaled his intent to proceed pro se, noting that he wished to represent himself going forward with his appeal.  See Board Hearing Tr. at 2, 27; see also 38 C.F.R. § 14.631(f) (2014) (stating that a power of attorney may be revoked at any time, and an agent or attorney may be discharged at any time).  Subsequently, however, in April 2014, the Veteran submitted a VA Form 21-22 appointing the Georgia Department of Veterans Services as his representative.  As such, the Veteran's representative is as listed on the title page.  

Finally, the Board notes that the issue of entitlement to an increased initial rating for PTSD, currently evaluated as 70 percent disabling, is listed on the title page for procedural purposes only.

The issue of entitlement to an increased initial rating for PTSD, currently evaluated as 70 percent disabling, is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


FINDING OF FACT

The Veteran's currently diagnosed acquired psychiatric disorders other than PTSD, to include a dysthymic disorder, a mood disorder NOS, a generalized anxiety disorder, and a mixed adjustment disorder, are proximately due to, or the result of, the Veteran's service-connected PTSD.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include as secondary to service-connected PTSD, have been met.  38 U.S.C.A. §§ 1110, 1133, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this decision, the Board is granting service connection for an acquired psychiatric disorder other than PTSD, which represents a complete award of the benefit sought on appeal.  Thus, any deficiency in VCAA compliance is deemed to be harmless error, and any further discussion of VA's responsibilities to notify and assist the Veteran is unnecessary.

II.  Service Connection

The Veteran contends that service connection is warranted for his acquired psychiatric disorders other than PTSD.

Service connection may be established on a secondary basis for disability that is proximately due to, or the result of, a service connected disease or injury.  See 38 C.F.R. § 3.310(a).  The Court has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To establish service connection for a claimed disability on a secondary basis there must be: (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board finds that service connection for an acquired psychiatric disorder other than PTSD is warranted.  See 38 C.F.R. § 3.310(a).  In making this determination, the Board finds it significant that the post-service medical evidence of record reveals that the Veteran currently has multiple diagnoses of acquired psychiatric disorders.  Specifically, the Veteran's VA treatment records reveal diagnoses of, and treatment for, a dysthymic disorder, a mood disorder NOS, a generalized anxiety disorder, and a mixed adjustment disorder.  See VA treatment records dated January 4, 2007; December 5, 2007; April 22, 2008; July 8, 2008; March 4, 2009; April 13, 2009; and March 26, 2010; and Dr. R.B.'s March 4, 2010, treatment note.  Accordingly, the Board finds that the first element required for secondary service connection - namely, medical evidence diagnosing a current acquired psychiatric disorder other than PTSD - has been established.  

Turning to the second element required for secondary service connection, the Board notes that entitlement to service connection for PTSD was initially granted in a June 2013 Board decision, which was subsequently implemented by a March 2014 rating decision.  Accordingly, the Board finds that the second element required for secondary service connection has also been established.

Turning to the third and final element required for secondary service connection, the Board finds it significant that both the Veteran's VA treating physicians and the May 2014 VA examiner have attributed the symptoms of the Veteran's dysthymic disorder, mood disorder, generalized anxiety disorder, and mixed adjustment disorder (i.e., anxiety, disturbances of motivation and mood, difficulty establishing and maintaining effective work relationships, and difficulty adapting to stressful circumstances) to his PTSD.  Specifically, during VA treatment in May 2008 and July 2008, the Veteran's treating physician's assistant reported that the Veteran's PTSD had resulted in an explosive personality.  See VA treatment records dated May 23, 2008, and July 8, 2008.  Similarly, during VA treatment in March 2009, the Veteran's treating physician's assistant reported that the Veteran's PTSD had resulted in an explosive personality and a mixed adjustment disorder.  See March 4, 2009, VA treatment record.  Further, the May 2014 examiner indicated that the symptoms related to the Veteran's PTSD diagnoses included anxiety, disturbances of motivation and mood, difficulty in establishing and maintaining effective work relationships, and difficulty adapting to stressful circumstances in work like settings.  See May 19, 2014, VA examination report.  Moreover, the May 2014 examiner provided the opinion that it was just as likely as not that the Veteran's extreme anxiety and nervousness, mood swings, short temper, depression, and fear of groups, were related to the same stressors that resulted in his PTSD.  Thus, resolving all doubt in the Veteran's favor, the Board concludes that the Veteran's dysthymic disorder, mood disorder, generalized anxiety disorder, and mixed adjustment disorder are proximately due to, or the result of, his service-connected PTSD.

Accordingly, because all three elements required to establish entitlement to secondary service connection have been met, the Board finds that service connection for an acquired psychiatric disorder other than PTSD, currently diagnosed as a dysthymic disorder, a mood disorder NOS, a generalized anxiety disorder, and a mixed adjustment disorder, is warranted, and the Veteran's claim is granted.


ORDER

Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include a dysthymic disorder, a mood disorder NOS, a generalized anxiety disorder, and a mixed adjustment disorder, as secondary to service-connected PTSD, is granted.


REMAND

With regard to the Veteran's claim for entitlement to an increased initial rating for PTSD, currently evaluated as 70 percent disabling, the record reflects that this issue was first adjudicated by the RO in a March 2014 rating decision.  In this regard, as noted above, in its June 2014 rating decision, the AOJ implemented the Board's June 2013 grant of service connection for PTSD and assigned a 70 percent disability rating, effective October 21, 2008.  Thereafter, in April 2014, the Veteran filed a Notice of Disagreement as to the rating assigned for this disability.  Significantly, however, to date, it does not appear that a Statement of the Case has been issued in response to the Veteran's April 2014 Notice of Disagreement.  In such cases, the Board is required to remand the claim for issuance of a Statement of the Case.  See 38 C.F.R. § 19.9(c); see also Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this matter is REMANDED for the following action:

Issue a Statement of the Case addressing the issue of entitlement to an increased initial rating for PTSD, currently evaluated as 70 percent disabling.  Inform the Veteran that in order to complete the appellate process for this issue, he should submit a timely substantive appeal.  If the Veteran perfects his appeal by filing a timely substantive appeal, the matter should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




____________________________________________
NICOLE KLASSEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

Department of Veterans Affairs


